DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 11/8/2021 has been entered.  
Claims 23, 25-29 and 31-46 are pending.  
Claims 24 and 30 are cancelled.  
Claims 27 and 33 are objected to.  
Claims 23, 25-26, 28-29, 31-32 and 34-46 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermani et al. (Pub. No.: US 20150009894 A1) in view of Cao et al. (Pub. No.: US 20130190027 A1) and Persson et al. (Pub. No.: US 20160295374 A1), hereafter respectively referred to as Vermani, Cao, and Persson.  
	In regard to Claim 23, Vermani teaches in paragraphs [0034, 0047 and 0097], and in FIGS. 1, 2and 11A-11C, an access point ("AP") may comprise an evolved Node B (eNB) (base station (BS)).  Vermani also teaches control data from a controller 230, and possibly other data from a scheduler 234. The various types of data may be sent on different transport channels. TX data processor 210 processes (e.g., encodes, interleaves, and modulates) the traffic data for each user terminal (device on a wireless network).  TX data processor 210 provides Ndn downlink data symbol streams for the Ndn user terminals (generate a first transmission for a first device; generate a second transmission for a second device).  Vermani also teaches frequency domain repetition, with the data (set of Narrowband System Information (NB-SI)) on (a first device on a first Narrowband (NB) wireless communication channel, the first transmission including a set of Narrowband System Information (NB-SI); a second device on a second NB wireless communication channel, the second transmission including the set of NB-SI)   (A base station (BS) operable to communicate with at least one device on a wireless network, comprising: one or more processors to: generate a first transmission for a first device on a first Narrowband (NB) wireless communication channel, the first transmission including a set of Narrowband System Information (NB-SI); and generate a second transmission for a second device on a second NB wireless communication channel, the second transmission including the set of NB-SI).  
Vermani fails to teach generate at least one of a Long-Term Evolution (LTE) Primary Synchronization Signal (PSS) transmission or an LTE Secondary Synchronization Signal (SSS) transmission for a set of subcarriers corresponding to a set of frequency resources within a wireless communication system bandwidth, wherein the first NB wireless communication channel and the second NB wireless communication channel correspond to portions of the wireless communication system bandwidth different from the set of frequency resources.  
Cao teaches in paragraphs [0060 and 0064], and in FIG. 9, in an FDM wireless system such as OFDMA (e.g., LTE), transmission resources can be sub-divided into a range of many frequencies (set of subcarriers corresponding to a set of frequency resources within a wireless communication system bandwidth).  Cao also teaches (communication system bandwidth)) are identified by cross-hatched rectangles 168 and 169 (generate at least one of a Long-Term Evolution (LTE) Primary Synchronization Signal (PSS) transmission or an LTE Secondary Synchronization Signal (SSS) transmission), respectively (generate at least one of a Long-Term Evolution (LTE) Primary Synchronization Signal (PSS) transmission or an LTE Secondary Synchronization Signal (SSS) transmission for a set of subcarriers corresponding to a set of frequency resources within a wireless communication system bandwidth).  
Cao teaches in paragraphs [0064 and 0068], and in FIG. 9, reference or pilot signals (RS's) are identified by filled-in rectangles 170.  RS's 170 are shown across all sub-carriers.  Cao also teaches that transmission of Reference Signals (RS's) or pilot signals may not be ceased in this alternative method--i.e., the sub-carriers (first NB wireless communication channel and the second NB wireless communication channel) in the "blocked" portions 164-165 (FIG. 9) (portions of the wireless communication system bandwidth outside the set of frequency resources) may be now transmitted with RS's 170 even when the user traffic 167 remains blocked on these sub-carriers (wherein the first NB wireless communication channel and the second NB wireless communication channel correspond to portions of the wireless communication system bandwidth different from the set of frequency resources).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cao with the teachings of Vermani since Cao provides a technique for utilizing synchronization signals within 
Vermani fails to teach Cellular Internet-of-Things (CIoT) device, and a set of NB-SI comprises one of a Narrowband Primary Synchronization Signal (NB-PSS) or a Narrowband Secondary Synchronization Signal (NB-SSS).  
Persson teaches in paragraphs [0002, 0009, 0035 and 0037—0038], and in FIGS. 1C-3, the primary target for MTC is the Internet of Things (IoT).  Persson also teaches that MTC devices are targeted to be operated in the narrow 1.4 MHz bandwidth.  Persson also teaches that PSS and SSS signals (Narrowband Primary Synchronization Signal (NB-PSS) or a Narrowband Secondary Synchronization Signal (SSS)) have a primary purpose for the UE to perform time and frequency synchronization. The synchronization signals resource mapping of FIG. 1C shows the signal periodicity is every 5 sub-frames. Typically, the synchronization signals are transmitted in sixty-two (62) sub-carriers around the DC sub-carrier, i.e., within less than 1.4 MHz.  FIG. 2, a diagram illustrates a User Equipment (UE), such as a Machine Type Communication (MTC) device (Cellular Internet-of-Things (CIoT) device; and wherein the set of NB-SI comprises one of a Narrowband Primary Synchronization Signal (NB-PSS) or a Narrowband Secondary Synchronization Signal (NB-SSS)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Persson with the 


In regard to Claim 29, Vermani teaches in paragraphs [0034, 0047 and 0097], and in FIGS. 1, 2and 11A-11C, an access point ("AP") may comprise an evolved Node B (eNB) (base station (BS)).  Vermani also teaches control data from a controller 230, and possibly other data from a scheduler 234. The various types of data may be sent on different transport channels. TX data processor 210 processes (e.g., encodes, interleaves, and modulates) the traffic data for each user terminal (device on a wireless network).  TX data processor 210 provides Ndn downlink data symbol streams for the Ndn user terminals (generate a first transmission for a first device; generate a second transmission for a second device).  Vermani also teaches frequency domain repetition, with the data (set of Narrowband System Information (NB-SI)) on a sub-carrier repeated on some other sub-carrier.  Sub-carriers may be filled in with the data, with a copy of the data on odd sub-carriers (a first device on a first Narrowband (NB) wireless communication channel, the first transmission including a set of Narrowband System Information (NB-SI); a second device on a second NB wireless communication channel, the second transmission including the set of (NB-SI))   (Non-transitory machine readable storage media having machine executable instructions that, when executed, cause one or more processors to perform an operation comprising: generate, for a base station (BS), a first transmission for a first device on a first Narrowband (NB) wireless communication channel, the first transmission including a set of Narrowband System Information (NB-SI); generate a second transmission for a second device on a second narrowband NB wireless communication channel, the second transmission including the set of (NB-SI)).  
Vermani fails to teach generate at least one of a Long-Term Evolution (LTE) Primary Synchronization Signal (PSS) transmission or an LTE Secondary Synchronization Signal (SSS) transmission for a set of subcarriers corresponding to a set of frequency resources within a wireless communication system bandwidth, wherein the first NB wireless communication channel and the second NB wireless communication channel correspond to portions of the wireless communication system bandwidth different from the set of frequency resources.  
Cao teaches in paragraphs [0060 and 0064], and in FIG. 9, in an FDM wireless system such as OFDMA (e.g., LTE), transmission resources can be sub-divided into a range of many frequencies (set of subcarriers corresponding to a set of frequency resources within a wireless communication system bandwidth).  Cao also teaches that secondary and primary synchronization signals (SSS and PSS) (only in the central portion 163 (communication system bandwidth)) are identified by cross-hatched rectangles 168 and 169 (generate at least one of a Long-Term Evolution (LTE) Primary Synchronization Signal (PSS) transmission or an LTE Secondary Synchronization Signal (SSS) transmission), respectively (generate at least one of a Long-Term Evolution (LTE) Primary Synchronization Signal (PSS) transmission or an LTE Secondary Synchronization Signal (SSS) transmission for a set of subcarriers corresponding to a set of frequency resources within a wireless communication system bandwidth).  
Cao teaches in paragraphs [0064 and 0068], and in FIG. 9, reference or pilot signals (RS's) are identified by filled-in rectangles 170.  RS's 170 are shown across all sub-carriers.  Cao also teaches that transmission of Reference Signals (RS's) or pilot signals may not be ceased in this alternative method--i.e., the sub-carriers (first NB wireless communication channel and the second NB wireless communication channel) in the "blocked" portions 164-165 (FIG. 9) (portions of the wireless communication system bandwidth outside the set of frequency resources) may be now transmitted with RS's 170 even when the user traffic 167 remains blocked on these sub-carriers (wherein the first NB wireless communication channel and the second NB wireless communication channel correspond to portions of the wireless communication system bandwidth different from the set of frequency resources).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cao with the teachings of Vermani since Cao provides a technique for utilizing synchronization signals within resources separate from resources of certain reference or pilot signals, which can be introduced into the system of Vermani to ensure appropriate distribution of control signals across bandwidths to properly control wireless devices with respect to wireless conditions.  
Cellular Internet-of-Things (CIoT) device, and a set of NB-SI comprises one of a Narrowband Primary Synchronization Signal (NB-PSS) or a Narrowband Secondary Synchronization Signal (NB-SSS), and wherein the NB-PSS is different from the LTE PSS and the NB-SSS is different from the LTE SSS.  
Persson teaches in paragraphs [0002, 0009, 0035 and 0037—0038], and in FIGS. 1C-3, the primary target for MTC is the Internet of Things (IoT).  Persson also teaches that MTC devices are targeted to be operated in the narrow 1.4 MHz bandwidth.  Persson also teaches that PSS and SSS signals (Narrowband Primary Synchronization Signal (NB-PSS) or a Narrowband Secondary Synchronization Signal (SSS)) have a primary purpose for the UE to perform time and frequency synchronization. The synchronization signals resource mapping of FIG. 1C shows the signal periodicity is every 5 sub-frames. Typically, the synchronization signals are transmitted in sixty-two (62) sub-carriers around the DC sub-carrier, i.e., within less than 1.4 MHz.  FIG. 2, a diagram illustrates a User Equipment (UE), such as a Machine Type Communication (MTC) device (Cellular Internet-of-Things (CIoT) device; and wherein the set of NB-SI comprises one of a Narrowband Primary Synchronization Signal (NB-PSS) or a Narrowband Secondary Synchronization Signal (NB-SSS), and wherein the NB-PSS is different from the LTE PSS and the NB-SSS is different from the LTE SSS).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Persson with the teachings of Vermani in view of Cao since Persson provides a technique for utilizing .  


Claims 25 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermani in view of Cao, Persson, and further in view of Ji et al. (Pub. No.: US 20130121249 A1), hereafter referred to as Ji.  
	In regard to Claim 25, as presented in the rejection of Claim 23, Vermani in view of Cao and Persson teaches a first NB wireless communication channel.  
	Vermani fails to teach a first NB wireless communication channel is a primary NB wireless communication channel, and wherein the one or more processors are further to: generate a Narrowband Synchronization Channel (NB-SCH) transmission on the primary NB wireless communication channel.  
Ji teaches in paragraphs [0007, 0008 and 0048—0052], and in FIGS. 1-4, Machine-to-Machine/Inter of Things (M2M/IoT).  3rd Generation Partnership Project (3GPP), has proceeded with Machine Type Communications (MTC) since 2008, starting with a feasibility study for M2M in 2005.  Ji also teaches a Primary Synchronization Signal (PSS) 207, a Secondary Synchronization Signal (SSS) 209 (first NB wireless communication channel is a primary NB wireless communication channel, and wherein the one or more processors are further to: generate a Narrowband Synchronization Channel (NB-SCH) transmission on the primary NB wireless communication channel).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ji with the teachings of Vermani in view of Cao and Persson since Ji provides a technique for configuring an antenna system to optimize data rates (see Ji, paragraph [0021]), which can be introduced into the system of Vermani in view of Cao and Persson to promote higher data rates for services provided to wireless users.   

In regard to Claim 31, as presented in the rejection of Claim 29, Vermani in view of Cao and Persson teaches a first NB wireless communication channel.  
	Vermani fails to teach a first NB wireless communication channel is a primary NB wireless communication channel, the operation comprising: generate a Narrowband Synchronization Channel (NB-SCH) transmission on the primary NB wireless communication channel.  
Ji teaches in paragraphs [0007, 0008 and 0048—0052], and in FIGS. 1-4, Machine-to-Machine/Inter of Things (M2M/IoT).  3rd Generation Partnership Project (3GPP), has proceeded with Machine Type Communications (MTC) since 2008, starting with a feasibility study for M2M in 2005.  Ji also teaches a Primary Synchronization Signal (PSS) 207, a Secondary Synchronization Signal (SSS) 209 (first NB wireless communication channel is a primary NB wireless communication channel, the operation comprising: generate a Narrowband Synchronization Channel (NB-SCH) transmission on the primary NB wireless communication channel).  
.   


Claims 26 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Cao, and further in view of Kakishima et al. (Pub. No.: US 20130058279 A1), hereafter referred to as Kakishima.  
In regard to Claim 26, as presented in the rejection of Claim 23, Vermani in view of Cao and Persson teaches a processor.  
	Vermani fails to teach generate a Narrowband Physical Broadcast Channel (NB-PBCH) transmission for the primary NB wireless communication channel, the NB-PBCH transmission carrying a Narrowband Master Information Block (NB-MIB) configured to include at least one of: a number of Downlink (DL) NB wireless communication channels available; a location within a Long-Term Evolution (LTE) wireless communication system bandwidth of each available NB wireless communication channel; a number of antennas available for DL transmissions by the BS; at least partial scheduling and resource allocation information for a Narrowband System Information Block Type 1 (NB-SIB 1); or an indicator identifying at least one NB wireless communication channel as one of an in-band channel deployed within the LTE wireless communication system bandwidth or a stand-alone channel deployed different from the LTE wireless communication system bandwidth.  
Kakishima teaches in paragraphs [0034 and 0055], and in FIGS. 1 and 2, UE demodulates the MIB information from the base station apparatus eNodeB, detecting the number of transmitting antennas of the base station apparatus eNodeB from the MIB information.  Kakishima also teaches that mobile communication system 1 applies OFDMA, divides a frequency band into a plurality of narrow frequency bands (generate a Narrowband Physical Broadcast Channel (NB-PBCH) transmission for the primary NB wireless communication channel, the NB-PBCH transmission carrying a Narrowband Master Information Block (NB-MIB) configured to include at least one of: a number of Downlink (DL) NB wireless communication channels available; a location within a Long-Term Evolution (LTE) wireless communication system bandwidth of each available NB wireless communication channel; a number of antennas available for DL transmissions by the BS; at least partial scheduling and resource allocation information for a Narrowband System Information Block Type 1 (NB-SIB 1); or an indicator identifying at least one NB wireless communication channel as one of an in-band channel deployed within the LTE wireless communication system bandwidth or a stand-alone channel deployed different from the LTE wireless communication system bandwidth).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kakishima with the teachings of Vermani in view of Cao and Persson since Kakishima provides a technique 

In regard to Claim 32, as presented in the rejection of Claim 29, Vermani in view of Cao and Persson teaches media.  
	Vermani fails to teach generate a Narrowband Physical Broadcast Channel (NB-PBCH) transmission for the primary NB wireless communication channel, the NB-PBCH transmission carrying a Narrowband Master Information Block (NB-MIB) configured to include at least one of: a number of Downlink (DL) NB wireless communication channels available; a location within a Long-Term Evolution (LTE) wireless communication system bandwidth of each available NB wireless communication channel; a number of antennas available for DL transmissions by the BS; at least partial scheduling and resource allocation information for a Narrowband System Information Block Type 1 (NB-SIB1); or an indicator identifying at least one NB wireless communication channel as one of an in-band channel deployed within the LTE wireless communication system bandwidth or a stand-alone channel deployed different from the LTE wireless communication system bandwidth.  
Kakishima teaches in paragraphs [0034 and 0055], and in FIGS. 1 and 2, UE demodulates the MIB information from the base station apparatus eNodeB, detecting the number of transmitting antennas of the base station apparatus eNodeB from the (generate a Narrowband Physical Broadcast Channel (NB-PBCH) transmission for the primary NB wireless communication channel, the NB-PBCH transmission carrying a Narrowband Master Information Block (NB-MIB) configured to include at least one of: a number of Downlink (DL) NB wireless communication channels available; a location within a Long-Term Evolution (LTE) wireless communication system bandwidth of each available NB wireless communication channel; a number of antennas available for DL transmissions by the BS; at least partial scheduling and resource allocation information for a Narrowband System Information Block Type 1 (NB-SIB1); or an indicator identifying at least one NB wireless communication channel as one of an in-band channel deployed within the LTE wireless communication system bandwidth or a stand-alone channel deployed different from the LTE wireless communication system bandwidth).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kakishima with the teachings of Vermani in view of Cao and Persson since Kakishima provides a technique for conveying antenna information to a UE, which can be introduced into the system of Vermani in view of Cao and Persson to ensure wireless devices obtain the number of antennas of a transmitting station to appropriately process signals based on transmission conditions for higher quality.  


Claims 28 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermani in view of Cao, Persson, and further in view of Kim et al. (Pub. No.: US 20170164250 A1), hereafter referred to as Kim.  
In regard to Claim 28, as presented in the rejection of Claim 23, Vermani in view of Cao and Persson teaches a processor.  
	Vermani fails to teach generate a Narrowband Physical Downlink Control Channel (NB-PDCCH) transmission for the first CIoT device on the first NB wireless communication channel, the NB- PDCCH transmission indicating a Narrowband Physical Downlink Shared Channel assignment (NB-PDSCH) on a second NB wireless communication channel different from the first NB wireless communication channel.  
Kim teaches in paragraphs [0054 and 0057], and in FIG. 4, an MTC UE.  Kim also teaches that an eNB sends a resource allocation message 411 in a physical downlink control channel (PDCCH) 403 in a subframe 401 to be transmitted by the eNB, and the resource allocation message 411 includes a location of a resource in which actual data 413 is to be actually transmitted. As indicated by the resource allocation message, the actual data 413 is transmitted in a physical downlink shared channel (PDSCH) 405 (generate a Narrowband Physical Downlink Control Channel (NB-PDCCH) transmission for the first CIoT device on the first NB wireless communication channel, the NB- PDCCH transmission indicating a Narrowband Physical Downlink Shared Channel assignment (NB-PDSCH) on a second NB wireless communication channel different from the first NB wireless communication channel).  


In regard to Claim 34, as presented in the rejection of Claim 29, Vermani in view of Cao and Persson teaches a media.  
	Vermani fails to teach generate a Narrowband Physical Downlink Control Channel (NB-PDCCH) transmission for the first CIoT device on the first NB wireless communication channel, the NB- PDCCH transmission indicating a Narrowband Physical Downlink Shared Channel assignment (NB-PDSCH) on an NB wireless communication channel different from the first NB wireless communication channel.  
Kim teaches in paragraphs [0054 and 0057], and in FIG. 4, an MTC UE.  Kim also teaches that an eNB sends a resource allocation message 411 in a physical downlink control channel (PDCCH) 403 in a subframe 401 to be transmitted by the eNB, and the resource allocation message 411 includes a location of a resource in which actual data 413 is to be actually transmitted. As indicated by the resource allocation message, the actual data 413 is transmitted in a physical downlink shared channel (generate a Narrowband Physical Downlink Control Channel (NB-PDCCH) transmission for the first CIoT device on the first NB wireless communication channel, the NB- PDCCH transmission indicating a Narrowband Physical Downlink Shared Channel assignment (NB-PDSCH) on an NB wireless communication channel different from the first NB wireless communication channel).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Vermani in view of Cao and Persson since Kim provides a technique where control information can refer to data in a different frequency resource, which can be introduced into the system of Vermani in view of Cao and Persson to permit more flexible assignment of data to resources where control information can point to frequency resources outside of its own frequency resources as data is assigned to a narrow location of a wider bandwidth.  


Claims 35 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (Pub. No.: US 20130121249 A1) in view of Cao et al. (Pub. No.: US 20130190027 A1), hereafter respectively referred to as Ji and Cao.  
	In regard to Claim 35, Ji teaches in paragraphs [0007, 0008 and 0048—0052], and in FIGS. 1-4, Machine-to-Machine/Inter of Things (M2M/IoT).  3rd Generation Partnership Project (3GPP), has proceeded with Machine Type Communications (MTC) since 2008, starting with a feasibility study for M2M in 2005.  Ji also teaches a Primary (Narrowband System Information Block (NB-SIB)).  The PBCH 211 is a channel used to transmit a Master Information Block (MIB) in a System Information Block (SIB) for the base station.  Ji also teaches that a base station uses the CRSs 219 and 221 for PBCH transmission (A Cellular Internet of Things (CIoT) device operable to communicate with a base station (BS) on a wireless network, comprising: one or more processors to: process, from one of a plurality of Narrowband (NB) wireless communication channels, a transmission comprising one of: a Narrowband Primary Synchronization Signal (NB-PSS), an NB Secondary Synchronization Signal (NB-SSS), a Narrowband Master Information Block (NB-MIB), or a Narrowband System Information Block (NB-SIB)).  
Ji teaches in paragraphs [0057—0059], and in FIGS. 1-4, the MIB includes a System Frame Number (SFN) 401 (time synchronization), response channel (Physical Hybrid Automatic Repeat-reQuest (HARQ) Indicator Channel (PHICH)) information 403, downlink bandwidth information 405 (frequency synchronization), a CRC 409, and antenna configuration information 411, the MIB has the downlink bandwidth information 405 (extract time-and-frequency synchronization and system information from the transmission, wherein the plurality of NB wireless communication channels are within a wireless communication system bandwidth).  
	Ji fails to teach at least two of the plurality of NB wireless communication channels correspond to portions of the wireless communication system bandwidth different from a set of frequency resources used to transmit Long-Term Evolution (LTE) Primary Synchronization Signals (PSS) and LTE Secondary Synchronization Signals (SSS).  
Cao teaches in paragraphs [0060 and 0064], and in FIG. 9, in an FDM wireless system such as OFDMA (e.g., LTE), transmission resources can be sub-divided into a range of many frequencies.  Cao also teaches that secondary and primary synchronization signals (SSS and PSS) (only in the central portion 163 (set of frequency resources)) are identified by cross-hatched rectangles 168 and 169 (used to transmit Long-Term Evolution (LTE) Primary Synchronization Signals (PSS) and LTE Secondary Synchronization Signals (SSS)), respectively (a set of frequency resources used to transmit Long-Term Evolution (LTE) Primary Synchronization Signals (PSS) and LTE Secondary Synchronization Signals (SSS)).  
Cao teaches in paragraphs [0064 and 0068], and in FIG. 9, reference or pilot signals (RS's) are identified by filled-in rectangles 170.  RS's 170 are shown across all sub-carriers.  Cao also teaches that transmission of Reference Signals (RS's) or pilot signals may not be ceased in this alternative method--i.e., the sub-carriers (at least two of the plurality of NB wireless communication channels) in the "blocked" portions 164-165 (FIG. 9) (correspond to portions of the wireless communication system bandwidth different from a set of frequency resources used to transmit Long-Term Evolution (LTE) Primary Synchronization Signals (PSS) and LTE Secondary Synchronization Signals (SSS)) may be now transmitted with RS's 170 even when the user traffic 167 remains blocked on these sub-carriers (at least two of the plurality of NB wireless communication channels correspond to portions of the wireless communication system bandwidth different from a set of frequency resources used to transmit Long-Term Evolution (LTE) Primary Synchronization Signals (PSS) and LTE Secondary Synchronization Signals (SSS)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cao with the teachings of Ji since Cao provides a technique for controlling carrier usage to conserve power consumption (see Cao, paragraph [0010]), which can be introduced into the system of Ji to promote efficient usage of wireless resources involving multiple subcarriers across a greater bandwidth.  


In regard to Claim 40, Ji teaches in paragraphs [0007, 0008 and 0048—0052], and in FIGS. 1-4, Machine-to-Machine/Inter of Things (M2M/IoT).  3rd Generation Partnership Project (3GPP), has proceeded with Machine Type Communications (MTC) since 2008, starting with a feasibility study for M2M in 2005.  Ji also teaches a Primary Synchronization Signal (PSS) 207, a Secondary Synchronization Signal (SSS) 209, and a Physical Broadcast CHannel (PBCH) 211 (NB System Information Block (NB-SIB)).  The PBCH 211 is a channel used to transmit a Master Information Block (MIB) in a System Information Block (SIB) for the base station.  Ji also teaches that a base station uses the CRSs 219 and 221 for PBCH transmission (Non-transitory machine readable storage media having machine executable instructions that, when executed, cause one or more processors to perform an operation comprising: process, for a Cellular Internet-of-Things (CIoT) device, and from on one of a plurality of Narrowband (NB) wireless communication channels, a transmission comprising one of: a Narrowband Primary Synchronization Signal (NB-PSS), a Narrowband Secondary Synchronization Signal (NB-SSS), a Narrowband NB Master Information Block (NB-MIB), or a Narrowband NB System Information Block (NB-SIB)).  
Ji teaches in paragraphs [0057—0059], and in FIGS. 1-4, the MIB includes a System Frame Number (SFN) 401 (time synchronization), response channel (Physical Hybrid Automatic Repeat-reQuest (HARQ) Indicator Channel (PHICH)) information 403, downlink bandwidth information 405 (frequency synchronization), a CRC 409, and antenna configuration information 411, the MIB has the downlink bandwidth information 405 (extract time-and-frequency synchronization and system information from the transmission, wherein the plurality of NB wireless communication channels are within a wireless communication system bandwidth).  
	Ji fails to teach at least two of the plurality of NB wireless communication channels correspond to portions of the wireless communication system bandwidth different from a set of frequency resources used to transmit Long-Term Evolution (LTE) Primary Synchronization Signals (PSS) and LTE Secondary Synchronization Signals (SSS).  
Cao teaches in paragraphs [0060 and 0064], and in FIG. 9, in an FDM wireless system such as OFDMA (e.g., LTE), transmission resources can be sub-divided into a range of many frequencies.  Cao also teaches that secondary and primary synchronization signals (SSS and PSS) (only in the central portion 163 (set of frequency resources)) are identified by cross-hatched rectangles 168 and 169 (used to transmit Long-Term Evolution (LTE) Primary Synchronization Signals (PSS) and LTE Secondary Synchronization Signals (SSS)), respectively (a set of frequency resources used to transmit Long-Term Evolution (LTE) Primary Synchronization Signals (PSS) and LTE Secondary Synchronization Signals (SSS)).  
Cao teaches in paragraphs [0064 and 0068], and in FIG. 9, reference or pilot signals (RS's) are identified by filled-in rectangles 170.  RS's 170 are shown across all sub-carriers.  Cao also teaches that transmission of Reference Signals (RS's) or pilot signals may not be ceased in this alternative method--i.e., the sub-carriers (at least two of the plurality of NB wireless communication channels) in the "blocked" portions 164-165 (FIG. 9) (correspond to portions of the wireless communication system bandwidth different from a set of frequency resources used to transmit Long-Term Evolution (LTE) Primary Synchronization Signals (PSS) and LTE Secondary Synchronization Signals (SSS)) may be now transmitted with RS's 170 even when the user traffic 167 remains blocked on these sub-carriers (at least two of the plurality of NB wireless communication channels correspond to portions of the wireless communication system bandwidth different from a set of frequency resources used to transmit Long-Term Evolution (LTE) Primary Synchronization Signals (PSS) and LTE Secondary Synchronization Signals (SSS)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cao with the teachings of Ji since Cao provides a technique for controlling carrier usage to conserve power consumption (see Cao, paragraph [0010]), which can be introduced into the system of Ji .  


Claims 36 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Cao, and further in view of Ouchi et al. (Pub. No.: US 20170202025 A1), hereafter referred to as Ouchi.  
	In regard to Claim 36, as presented in the rejection of Claim 35, Ji in view of Cao teaches an apparatus.  
	Ji fails to teach one of the plurality of NB wireless communication channels is a primary NB wireless communication channel, and wherein the one or more processors are further to: extract synchronization information from a Narrowband Synchronization Channel (NB- SCH) transmission; and process the NB-SCH transmission on the primary NB wireless communication channel.  
	Ouchi teaches in paragraph [0134], and in FIG. 13, A BS may generate the PSSs 1320 and 1325. A wireless device may acquire the information of the cell ID based on the PSC by receiving the PSSs 1320 and 1325 (one of the plurality of NB wireless communication channels is a primary NB wireless communication channel, and wherein the one or more processors are further to: extract synchronization information from a Narrowband Synchronization Channel (NB- SCH) transmission; and process the NB-SCH transmission on the primary NB wireless communication channel).  


In regard to Claim 41, as presented in the rejection of Claim 35, Ji in view of Cao teaches media.  
	Ji fails to teach one of the plurality of NB wireless communication channels is a primary NB wireless communication channel, the operation comprising: extract synchronization information from a Narrowband Synchronization Channel (NB- SCH) transmission; and process the NB-SCH transmission on the primary NB wireless communication channel.  
	Ouchi teaches in paragraph [0134], and in FIG. 13, A BS may generate the PSSs 1320 and 1325. A wireless device may acquire the information of the cell ID based on the PSC by receiving the PSSs 1320 and 1325 (one of the plurality of NB wireless communication channels is a primary NB wireless communication channel, the operation comprising: extract synchronization information from a Narrowband Synchronization Channel (NB- SCH) transmission; and process the NB-SCH transmission on the primary NB wireless communication channel).  
.  


Claims 37 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Cao, and further in view of Kakishima.  
In regard to Claim 37, as presented in the rejection of Claim 35, Ji in view of Cao teaches an apparatus.  
	Ji fails to teach extract information from an NB-MIB transmission; and wherein the NB-MIB transmission is configured to include one or more of: a number of Downlink (DL) NB wireless communication channels available; a location within an LTE wireless communication system bandwidth of each available NB wireless communication channel; a number of antennas available for DL transmissions by the BS; at least partial scheduling and resource allocation information for a Narrowband System Information Block Type 1 (NB-SIB1); or an indicator identifying at least one NB wireless communication channel as one of an in-band channel deployed within an LTE wireless communication system bandwidth or a stand-alone channel deployed different from the LTE wireless communication system bandwidth.  
	Kakishima teaches in paragraphs [0034 and 0055], and in FIGS. 1 and 2, UE demodulates the MIB information from the base station apparatus eNodeB, detecting the number of transmitting antennas of the base station apparatus eNodeB from the MIB information.  Kakishima also teaches that mobile communication system 1 applies OFDMA, divides a frequency band into a plurality of narrow frequency bands (extract information from an NB-MIB transmission; and wherein the NB-MIB transmission is configured to include one or more of: a number of Downlink (DL) NB wireless communication channels available; a location within an LTE wireless communication system bandwidth of each available NB wireless communication channel; a number of antennas available for DL transmissions by the BS; at least partial scheduling and resource allocation information for a Narrowband System Information Block Type 1 (NB-SIB1); or an indicator identifying at least one NB wireless communication channel as one of an in-band channel deployed within an LTE wireless communication system bandwidth or a stand-alone channel deployed different from the LTE wireless communication system bandwidth).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kakishima with the teachings of Ji in view of Cao since Kakishima provides a technique for conveying antenna information to a UE, which can be introduced into the system of Ji in view of Cao to ensure wireless devices obtain the number of antennas of a transmitting station to appropriately process signals based on transmission conditions for higher quality.  

In regard to Claim 42, as presented in the rejection of Claim 35, Ji in view of Cao teaches media.  
	Ji fails to teach extract information from an NB-MIB transmission, wherein the NB-MIB transmission is configured to include one or more of: a number of Downlink (DL) NB wireless communication channels available; a location within an LTE wireless communication system bandwidth of each available NB wireless communication channel; a number of antennas available for DL transmissions by the BS; at least partial scheduling and resource allocation information for a Narrowband System Information Block Type 1 (NB-SIB1); or an indicator identifying at least one NB wireless communication channel as one of an in-band channel deployed within an LTE wireless communication system bandwidth or a stand-alone channel deployed different from the LTE wireless communication system bandwidth.  
	Kakishima teaches in paragraphs [0034 and 0055], and in FIGS. 1 and 2, UE demodulates the MIB information from the base station apparatus eNodeB, detecting the number of transmitting antennas of the base station apparatus eNodeB from the MIB information.  Kakishima also teaches that mobile communication system 1 applies OFDMA, divides a frequency band into a plurality of narrow frequency bands (extract information from an NB-MIB transmission, wherein the NB-MIB transmission is configured to include one or more of: a number of Downlink (DL) NB wireless communication channels available; a location within an LTE wireless communication system bandwidth of each available NB wireless communication channel; a number of antennas available for DL transmissions by the BS; at least partial scheduling and resource allocation information for a Narrowband System Information Block Type 1 (NB-SIB1); or an indicator identifying at least one NB wireless communication channel as one of an in-band channel deployed within an LTE wireless communication system bandwidth or a stand-alone channel deployed different from the LTE wireless communication system bandwidth).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kakishima with the teachings of Ji in view of Cao since Kakishima provides a technique for conveying antenna information to a UE, which can be introduced into the system of Ji in view of Cao to ensure wireless devices obtain the number of antennas of a transmitting station to appropriately process signals based on transmission conditions for higher quality.  


Claims 38-39 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Cao, and further in view of Kim.  
In regard to Claim 38, as presented in the rejection of Claim 35, Ji in view of Cao teaches an apparatus.  
	Ji fails to teach process a first transmission on a first NB wireless communication channel; and process a next transmission following the first transmission on a second NB wireless communication channel, the first NB wireless communication channel being different from the second NB wireless communication channel.  
(process a first transmission on a first NB wireless communication channel; and process a next transmission following the first transmission on a second NB wireless communication channel, the first NB wireless communication channel being different from the second NB wireless communication channel).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Ji in view of Cao since Kim provides a technique where control information can refer to data in a different frequency resource, which can be introduced into the system of Ji in view of Cao to permit more flexible assignment of data to resources where control information can point to frequency resources outside of its own frequency resources as data is assigned to a narrow location of a wider bandwidth.  

In regard to Claim 39, as presented in the rejection of Claim 35, Ji in view of Cao teaches an apparatus.  
process a Narrowband Physical Downlink Control Channel (NB-PDCCH) transmission on a first NB wireless communication channel; extract a channel assignment for a Narrowband Physical Downlink Shared Channel (NB- PDSCH) transmission from the NB-PDCCH transmission, the channel assignment indicating a second NB wireless communication channel different from the first NB wireless communication channel; and process the NB-PDSCH transmission on the second NB wireless communication channel.  
	Kim teaches in paragraphs [0054 and 0057], and in FIG. 4, an MTC UE.  Kim also teaches that an eNB sends a resource allocation message 411 in a physical downlink control channel (PDCCH) 403 in a subframe 401 to be transmitted by the eNB, and the resource allocation message 411 includes a location of a resource in which actual data 413 is to be actually transmitted. As indicated by the resource allocation message, the actual data 413 is transmitted in a physical downlink shared channel (PDSCH) 405 (process a Narrowband Physical Downlink Control Channel (NB-PDCCH) transmission on a first NB wireless communication channel; extract a channel assignment for a Narrowband Physical Downlink Shared Channel (NB- PDSCH) transmission from the NB-PDCCH transmission, the channel assignment indicating a second NB wireless communication channel different from the first NB wireless communication channel; and process the NB-PDSCH transmission on the second NB wireless communication channel).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Ji in view of Cao since Kim provides a technique where control information can refer to 

In regard to Claim 43, as presented in the rejection of Claim 35, Ji in view of Cao teaches media.  
	Ji fails to teach process a first transmission on a first NB wireless communication channel; and process a next transmission following the first transmission on a second NB wireless communication channel, the first NB wireless communication channel being different from the second NB wireless communication channel.  
	Kim teaches in paragraph [0061], and in FIG. 4, Information about a method for the eNB to repeatedly transmit a paging message may be configured by the eNB and informed to the UE by being notified as system information in a cell. That is, a resource allocation/scheduling channel for a paging message for the UE in the EC may be determined as a fixed or limited set of a PDCCH. If repeated transmission is performed in a PDSCH resource location in which repeated transmission is fixed by notification in the cell, the eNB may directly send paging messages 413, 414, 415, 416, 417, 418, and 419 without a resource allocation message 411 in the PDCCH transmission (process a first transmission on a first NB wireless communication channel; and process a next transmission following the first transmission on a second NB wireless communication channel, the first NB wireless communication channel being different from the second NB wireless communication channel).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Ji in view of Cao since Kim provides a technique where control information can refer to data in a different frequency resource, which can be introduced into the system of Ji in view of Cao to permit more flexible assignment of data to resources where control information can point to frequency resources outside of its own frequency resources as data is assigned to a narrow location of a wider bandwidth.  

In regard to Claim 44, as presented in the rejection of Claim 35, Vermani in view of Li teaches media.  
	Ji fails to teach process a Narrowband Physical Downlink Control Channel (NB-PDCCH) transmission on a first NB wireless communication channel; extract a channel assignment for a Narrowband Physical Downlink Shared Channel (NB- PDSCH) transmission from the NB-PDCCH transmission, the channel assignment indicating a second NB wireless communication channel different from the first NB wireless communication channel; and process the NB-PDSCH transmission on the second NB wireless communication channel.  
	Kim teaches in paragraphs [0054 and 0057], and in FIG. 4, an MTC UE.  Kim also teaches that an eNB sends a resource allocation message 411 in a physical downlink control channel (PDCCH) 403 in a subframe 401 to be transmitted by the eNB, and the resource allocation message 411 includes a location of a resource in which (process a Narrowband Physical Downlink Control Channel (NB-PDCCH) transmission on a first NB wireless communication channel; extract a channel assignment for a Narrowband Physical Downlink Shared Channel (NB- PDSCH) transmission from the NB-PDCCH transmission, the channel assignment indicating a second NB wireless communication channel different from the first NB wireless communication channel; and process the NB-PDSCH transmission on the second NB wireless communication channel).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Ji in view of Cao since Kim provides a technique where control information can refer to data in a different frequency resource, which can be introduced into the system of Ji in view of Cao to permit more flexible assignment of data to resources where control information can point to frequency resources outside of its own frequency resources as data is assigned to a narrow location of a wider bandwidth.  


Claims 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Cao, and further in view of Kim.  
In regard to Claim 45, as presented in the rejection of Claim 35, Ji in view of Cao teaches a CIoT.  
the one or more processors are further to: process a next transmission for an NB wireless communication channel that is different from the one of the plurality of NB wireless communication channels and is determined in accordance with a predetermined frequency hopping pattern.  
Kim teaches in paragraph [0061], and in FIG. 4, Information about a method for the eNB to repeatedly transmit a paging message may be configured by the eNB and informed to the UE by being notified as system information in a cell. That is, a resource allocation/scheduling channel for a paging message for the UE in the EC may be determined as a fixed or limited set of a PDCCH. If repeated transmission is performed in a PDSCH resource location in which repeated transmission is fixed by notification in the cell, the eNB may directly send paging messages 413, 414, 415, 416, 417, 418, and 419 without a resource allocation message 411 in the PDCCH transmission (the one or more processors are further to: process a next transmission for an NB wireless communication channel that is different from the one of the plurality of NB wireless communication channels and is determined in accordance with a predetermined frequency hopping pattern).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Ji in view of Cao since Kim provides a technique where control information can refer to data in a different frequency resource, which can be introduced into the system of Ji in view of Cao to permit more flexible assignment of data to resources where control information can point to frequency resources outside of its own frequency resources as data is assigned to a narrow location of a wider bandwidth.

In regard to Claim 46, as presented in the rejection of Claim 40, Ji in view of Cao teaches a CIoT.  
Ji fails to teach processing, for the CIoT device, a next transmission for an NB wireless communication channel that is different from the one of the plurality of NB wireless communication channels and is determined in accordance with a predetermined frequency hopping pattern.  
Kim teaches in paragraph [0061], and in FIG. 4, Information about a method for the eNB to repeatedly transmit a paging message may be configured by the eNB and informed to the UE by being notified as system information in a cell. That is, a resource allocation/scheduling channel for a paging message for the UE in the EC may be determined as a fixed or limited set of a PDCCH. If repeated transmission is performed in a PDSCH resource location in which repeated transmission is fixed by notification in the cell, the eNB may directly send paging messages 413, 414, 415, 416, 417, 418, and 419 without a resource allocation message 411 in the PDCCH transmission (processing, for the CIoT device, a next transmission for an NB wireless communication channel that is different from the one of the plurality of NB wireless communication channels and is determined in accordance with a predetermined frequency hopping pattern).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Ji in view of Cao since Kim provides a technique where control information can refer to data in a different frequency resource, which can be introduced into the system of Ji in .


Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive.  Page 14 of the Remarks presents the argument that However, nowhere does Vermani disclose or suggest that the generic "various types of data" or "a copy of the data" include the claimed "a set of Narrowband System Information (NB-SI)."  This argument is not persuasive.  The transmitted traffic data related to the preamble structure 1150 in FIG. 11B of Vermani is a type of information set utilized in a wireless communication system that includes sub-carriers that each have a wireless band that is narrow relative to an overall system bandwidth of Vermani.  As a result, the transmitted traffic data of Vermani substantively the same as a set of Narrowband System Information (NB-SI) of Claim 23.  


Page 14 of the Remarks presents the argument that In fact, Vermani does not mention narrowband at all.  This argument is not persuasive.  Vermani teaches in paragraph [0032]: “a modulation technique that partitions the overall system bandwidth into multiple orthogonal sub-carriers”.  A sub-carrier of Vermani has a band that is narrow relative to an overall system bandwidth.  As a result, a sub-carrier of Vermani is substantively the same as a narrowband of Claim 23.  


Page 14 of the Remarks presents the argument that The claimed "NB-SI" includes two aspects: narrowband and system information, none of which are disclosed by Vermani.  This argument is not persuasive.  Each sub-carrier related to the preamble structure 1150 in FIG. 11B of Vermani have a wireless band that is narrow relative to an overall system bandwidth, and is substantively the same as a Narrowband of Claim 23.   The transmitted traffic data related to a preamble structure of Vermani is a type of information set utilized in a wireless communication system, and is substantively the same as a System Information of Claim 23.  


Page 14 of the Remarks presents the argument that However, as the Office acknowledges, Vermani at most discloses that the subcarriers are "narrow relative to an overall system bandwidth," not that the subcarriers themselves are narrow.  This argument is not persuasive.  Claim 23 does not clearly require that a Narrowband of Claim 23 excludes a wireless band that is narrow relative to an overall system bandwidth.  In other words, Claim 23 does not contain language clearly excluding any interpretation of the word narrow with respect to a band.  


Page 14 of the Remarks presents the argument that For example, Vermani's sub-carriers can be broadband carriers and also be narrower relative to an overall system bandwidth.  This argument is not persuasive.  Vermani does not provide any teachings indicating that a sub-carrier of Vermani contains a broadband carrier.  


Page 15 of the Remarks presents the argument that Similar to Vermani, nowhere does Cao disclose the claimed "a set of Narrowband System Information (NB-SI)."  This argument is not persuasive.  Cao teaches in paragraph [0060]: “For example, a 3GPP2 single-carrier LTE system (e.g., the system 88 in FIG. 5, or system 110 in FIG. 6, or any of the individual BS's (as applicable) shown in FIGS. 5-6) with 20 MHz spectrum (i.e., system bandwidth 160 shown in FIG. 9) consists of 1200 subcarriers (i.e., smaller chunks of frequencies)” (emphasis added).  This result in Narrowband of Claim 23.  
As previously presented, the Vermani reference teaches System Information of Claim 23.  


Page 15 of the Remarks presents the argument that Similar to Vermani, nowhere does Cao disclose the claimed "a set of Narrowband System Information (NB-SI)."  This argument is not persuasive.  Persson teaches devices that are to be operated in the narrow 1.4 MHz bandwidth, and PSS and SSS signals of Persson are substantively the same as System Information of Claim 23.  As a result, PSS and SSS signals of Persson related to devices that are to be operated in the narrow 1.4 MHz bandwidth, are substantively the same as a type of NB-SI (Narrowband System Information) of Claim 23.  


Page 15 of the Remarks presents the argument that However, nowhere does Persson disclose or suggest that the PSS and SSS include the claimed "NB-SI," let alone "NB-PSS" and "NB-SSS," as required by claims 23 and 29.  This argument is not persuasive.  PSS and SSS signals of Persson related to devices that are to be operated in the narrow 1.4 MHz bandwidth, are substantively the same as a set of NB-SI comprises one of a Narrowband Primary Synchronization Signal (NB-PSS) or a Narrowband Secondary Synchronization Signal (NB-SSS) of Claims 23 and 29.  


Page 15 of the Remarks presents the argument that The mere fact that the PSS and the SSS are transmitted in sub-carriers within less than 1.4 MHz [of the DC sub-carrier] does not mean that the PSS and the SSS are the claimed "NB-PSS" and "NB-SSS," at least because there is no statement regarding the bandwidth of the PSS and SSS in Persson.  This argument is not persuasive.  Persson teaches devices that are to be operated in the narrow 1.4 MHz bandwidth, and these devices involve PSS and SSS signal transmissions.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Joshua Smith  

1-15-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477